Citation Nr: 0514689	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of heat 
stroke.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for the above-
listed disorders.  In April 2004, a Decision Review Officer 
of the RO conducted a de novo review and likewise denied the 
claims.  In March 2005, the veteran testified before the 
Board at a hearing that was held via videoconference from the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears additional VA records are outstanding.  In March 
2005, the veteran testified that he had received treatment 
for each of the above-listed disorders from the VA facilities 
in Lafayette and Alexandria, Louisiana, from approximately 
1999 to the present.  Records of such treatment do not appear 
to be in the claims folder.  VA treatment records should be 
obtained, if available.  See 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

It also appears that the VA has not satisfied its duty to 
assist the veteran in obtaining private evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In September 2001, the veteran submitted an 
authorization form for the release of private medical records 
to the RO.  This form relates to treatment the veteran 
received from 1985 to the present for his various disorders, 
including hypertension, diabetes, a low back disability, and 
residuals of heat stroke.  Because the VA is on notice that 
there are additional records that may be applicable to the 
veteran's claims, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process

The Board notes that VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record: (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).  

In this case, there is some evidence in the veteran's service 
medical records that indicates that the veteran may have 
suffered from a back condition in service.  There is also 
evidence that suggests his back problems may have followed 
work-related accidents in 1980 and 1992 or motor vehicle 
accidents occurring in 1985 and 1989 (after service).  To 
address this complex issue, the Board believes that a medical 
opinion is necessary in order to determine the etiology of 
the veteran's current low back disability.

Accordingly, this case will be REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO must obtain all of the 
veteran's medical records from the VA 
facilities in Lafayette and Alexandria, 
Louisiana, from 1999 to the present.  

2.  The RO should further contact the 
National Personnel Records Center 
(NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for mental 
hygiene records for any psychiatric 
treatment the veteran received at the 
medical facilities at Fort Clayton or 
Fort Kobbe in the Canal Zone of Panama 
in 1968 and 1969.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available.

3.  The RO should obtain, if possible, 
the private medical records noted in 
the authorization form the veteran 
submitted in September 2001.  All 
efforts to obtain the records should be 
fully documented.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of any disability 
of the veteran's back.  The claims 
folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
disability of the back is etiologically 
related to the veteran's active 
military service from February 1968 to 
September 1969.  The rationale for all 
opinions expressed must also be 
provided.

5.  Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the claims for service connection for: 
diabetes mellitus as a result of 
exposure to herbicides; hypertension, 
secondary to diabetes mellitus; a low 
back disorder (lumbosacral strain and 
degenerative disc disease); residuals 
of heat stroke; and psychiatric 
disorders including chronic depression 
and a personality disorder.  

If its action remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




